DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the region”.  There is insufficient antecedent basis for this limitation. Examiner notes that claim 21 could depend from claim 20 instead of claim 19, and the antecedent basis issue would be resolved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAUSER (WO2007009642).
As to Claim 13, HAUSER teaches a machine comprising: a processing station configured to assemble two or more glazing panes and one or more glazing spacers into a multiple-pane insulating glazing unit  (Figure 3 teaches the machine assembly of platens (1, 2) and seals (33) is capable of assembling two or more glazing panes (31, 32) and spacers (30).  See Page 13 Lines 1-3 of the machine translation.), the processing station including two platens, a processing zone between the two platens (Figures 3 and 4, Items 1 and 2), a longitudinally extending conveyance line disposed adjacent a lower region of at least one of the two platens (Figure 3 teaches a conveyance line (belt (22) and rollers (23)) that extends longitudinally between the two platens (1, 2).), and a pair of movable seals, each seal being movable relative to and between the two platens (Figure 3 teaches two seals (7, 8) that are movable between the platens (1, 2).  Page 11, Paragraph 4 of the machine translation teaches the connection of the seals and their movement capabilities.), such that the two seals, when moved to desired working positions, delineate two side boundaries of a gas fill chamber in which a partially fabricated insulating glazing unit can be disposed, both seals being movable such that each side boundary can be established at different locations depending on a length or a shape of a multiple-pane insulating glazing unit to be assembled at a given time. (Figure 3 teaches the seals (7, 8) are positioned at differing positions for different sized glazing assemblies.  Figure 3 also teaches that the seals have a sealing surface (34a) on each size, making them capable of delimiting a gas fill chamber.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over PURITZ (EP0615044A1) in view of HAUSER (WO2007009642).
As to Claim 13, PURITZ teaches a machine comprising: a processing station configured to assemble two or more glazing panes and one or more glazing spacers into a multiple-pane insulating glazing unit (Figure 2 teaches two panes (10/12) and a spacer frame (14) being assembled.  Page 7, Paragraph 4 teaches the technique of sandwiching two discs (panes) (10/12) with a spacer (14) between two press plates (20, 22).), the processing station including two platens (Figure 2, 20/22), a processing zone between the two platens (Figure 2 teaches a processing zone (area where the disks/panels 10/12) between the platens (20/22).), a longitudinally extending conveyance line disposed adjacent a lower region of at least one of the two platens (Page 6, Paragraph 3 teaches a transport device (60) for moving the discs to be glazed.  Figure 1 teaches the transport device extends adjacent to a lower region of at least one of the two platens.), and a pair of movable seals, each seal being movable relative to the two platens (Figures 7 teach two seals (50 and 52) that are movable (see arrows in the figure 7 which indicates seal 50 is movable. Seal 52 is interpreted by Examiner as movable, yet not explicitly movable between the platens as claimed.), such that the two seals, when moved to desired working positions, delineate two side boundaries of a gas (Page 3 Paragraph 2 teaches the sealing devices delineate both the front and rear sides of the disc assemblies to be glazed.), both seals being movable such that each side boundary can be established at different locations depending on a length or a shape of a multiple-pane insulating glazing unit to be assembled at a given time. (Figure 7 teaches the seal (50) is movable between the platens. Figure 7’s seal 52 is interpreted as movable. Page 3, Paragraph 2 teaches the disc assembly has a gas tight assembly at the front and the rear.  Page 3, Paragraph 3 teaches the use of the invention with slices (interpreted as the panels/discs) of different side dimensions.  Page 5, Paragraph 4 teaches various side sealing member combinations.  Page 8, Paragraph 2 teaches the sealing tube is adapted to the size/shape of the discs.)
PURITZ does not explicitly disclose that the movable seal members are both movable relative to AND between the two platens.
Examiner notes that since the disclosure of PURITZ does not disparage the use of two movable seals, a combination to introduce that technique/structure would be obvious given the appropriate teaching and motivation in the prior art or field of endeavor.
However, HAUSER teaches two movable seals that are both movable relative to AND between the two platens. (Figure 3 teaches two seals (7, 8) that are movable via a connector (36) and rail (35) between the platens (1, 2).)
One of ordinary skill would have been motivated to apply the known multi-seal movement and delineation technique of HAUSER to the two seal method of PURITZ in order to introduce greater flexibility in the device and allow for adjustment of the gas fill (HAUSER, Page 4, Paragraph 6 of the machine translation) and create a well-defined condition between the plates, (HAUSER, Page 4, Paragraph 6 of the machine translation)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multi-seal movement and delineation technique of HAUSER to the two seal method of PURITZ because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 14, PURITZ in view of HAUSER teaches the machine of claim 13, further comprising a gas fill device having a longitudinally elongated manifold with at least one outlet configured to deliver insulative gas into the gas fill chamber (PURITZ Figure 7 teaches the gas filling device with an elongated manifold (302-309).), the processing station being configured such that, when the two seals are moved to the desired working positions, at least one of the two platens is movable toward the other platen (PURITZ Figure 2 teaches the platens (20/22) move towards each other to seal the assembly.), such that the gas fill chamber is bounded collectively by the two platens, the two seals, and the longitudinally elongated manifold. (PURITZ Page 7, Paragraph 4 teaches the chamber is bound by the platens (20/22), the seals (50/52) and the manifold (30).)

As to Claim 15, PURITZ in view of HAUSER teaches the machine of claim 14, wherein the at least one outlet is either a single upwardly-open longitudinally elongated opening or a series of upwardly-open longitudinally spaced-apart openings. (PURITZ Figure 7 teaches the manifold comprises multiple upwardly open, longitudinally elongated openings.)

As to Claim 16, PURITZ in view of HAUSER teaches the machine of claim 15, wherein the at least one outlet comprises at least one opening that increases in cross-sectional area as the opening extends vertically upward. (PURITZ Figure 7 teaches the hose is a smaller cross section that parts of the nozzle.  Additionally, the opening of the individual outlets (302-309) are wider than the nozzles.  Additionally, Figure 4 teaches the trough that the nozzles are located in (34) increases in cross sectional area as it extends upward.)

As to Claim 17, PURITZ in view of HAUSER teaches machine of claim 13, wherein each seal comprises a vertically elongated body that is movable longitudinally along a path parallel to a face of at least one of the two platens. (PURITZ Figures 4 and 7 teach the seals (50/52) comprise vertically elongated bodies and travel parallel to the platens (20/22).  Alternatively, if the seals of HAUSER are used (Items 7 and 8), they are also depicted as a vertically elongated body that is movable along a path parallel to a face of the platens (1, 2).)

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over PURITZ (EP0615044A1) in view of HAUSER (WO2007009642), as applied in claim 13 above, further in view of SCHULER (US20070295441A1).
As to Claim 18, PURITZ in view of HAUSER teaches the machine of claim 13, wherein the machine comprises two platens. (PURITZ, Figure 2, 20/22) 
PURITZ in view of HAUSER does not explicitly disclose at least one of the two platens comprises a pair of movable sections that each include at least one suction port, each movable section being configured to suction attach to a glazing pane and pull the glazing pane away from a remainder of the partially fabricated insulating glazing unit and thereby allow the partially fabricated insulating glazing unit to vent during pressing, wherein one of the movable sections is adjacent an inlet end of the processing zone and another one of the movable sections is adjacent an outlet end of the processing zone, such that the machine can vent a partially fabricated insulating glazing unit either adjacent the inlet end or adjacent the outlet end depending on the length or the shape of the multiple-pane insulating glazing unit to be assembled.
However, SCHULER teaches a glazing unit creation machine wherein at least one of the two platens comprises a pair of movable sections that each include at least one suction port (Figures 1 and 2 teach a platen (4) that has a movable section (4a, 4b) that has at least one suction port (16).), each movable section being configured to suction attach to a glazing pane and pull the glazing pane away from a remainder of the partially fabricated insulating glazing unit and thereby allow the partially fabricated insulating glazing unit to vent during pressing (¶0057 teaches that each suction device can be used to cause a suction with a glass panel (13) and the depression (18) during assembly.  Additionally, ¶0057 and ¶0068 teach that the movable sections (4a, 4b) can be pivoted away from the first platen (3) thus making the movable section capable of moving the glass panel (13) away.), wherein one of the movable sections is adjacent an inlet end of the processing zone and another one of the movable sections is adjacent an outlet end of the processing zone (Figure 1 teaches the movable sections (4a, 4b) are located at the inlet and outlet of the processing zone (area between the platens (3, 4).), such that the machine can vent a partially fabricated insulating glazing unit either adjacent the inlet end or adjacent the outlet end depending on the length or the shape of the multiple-pane insulating glazing unit to be assembled. (¶0057 teaches that each suction device can be used to cause a suction with a glass panel (13) and the depression (18) during assembly.  Additionally, ¶0057 and ¶0068 teach that the movable sections (4a, 4b) can be pivoted away from the first platen (3) thus making the movable section capable of moving the glass panel (13) away and vent the assembly.)
One of ordinary skill would have been motivated to combine the movable corner sections of SCHULER with the platens of PURITZ in order to prevent any undesirable overpressure from forming in the insulating glass pane during the pressing operation. (SCHULER, ¶0068)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the movable corner sections of SCHULER with the platens of PURITZ because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to Claim 19, PURITZ in view of HAUSER and SCHULER teaches the machine of claim 18, further comprising a gas fill device having a longitudinally elongated manifold (PURITZ, Figure 7 teaches an elongated manifold (302-309).)  configured to deliver insulative gas into the partially fabricated insulating glazing unit, wherein an operational length of the longitudinally elongated manifold through which gas is delivered during operation is adjustable so that gas is only delivered through that portion of the longitudinally elongated manifold corresponding to the gas fill chamber delineated by the pair of movable seals. (PURITZ, Page 9 , Paragraph 5 teaches that depending on the size of the glass panels, some of the nozzles are turned off.  The gap width is changed via the sealing elements (50/52) as discussed above.)

As to Claim 20, PURITZ in view of HAUSER and SCHULER teaches the machine of claim 18, wherein each of the pair of movable sections comprises a region of the platen configured to move into and/or out of a plane defined by a remainder of the platen. (SCHULER ¶0068 and Figure 2 teach that the movable sections (4a, 4b) can move out of a plane defined by the platen (4) during assembly.)

As to Claim 21, PURITZ in view of HAUSER and SCHULER teaches the machine of claim 19, wherein the region of the platen is hingedly connected to the remainder of the platen. (SCHULER, Figure 1 teaches a pivot line (17) that the movable sections (4a, 4b) can pivot along, thus making them hingedly connected.)

As to Claim 22, PURITZ in view of HAUSER and SCHULER teaches the machine of claim 18, wherein each of the pair of movable sections defines a triangle-shape corresponding to a corner of the glazing pane. (SCHULER, Figure 1 teaches the movable sections (4a, 4b) are shaped as triangles.)

Response to Arguments
Applicant’s arguments, see remarks, filed 28 August 2020, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PURITZ in view of HAUSER.
Applicant’s arguments that PURITZ does not anticipate two moveable seal members that can move in between the two platens are convincing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
LISEC (US5110337) teaches hingedly connected, triangle shaped movable sections that have suction devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                                                                                                                                                                                                                                /JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        15 January 2021